—Motion granted to the extent of granting renewal of the motion for leave to appeal to the Court of Appeals from the order of this court entered on May 11, 1971. On the prior motion this court denied leave to appeal to the Court of Appeals upon the ground that the appeal lay as a matter of right. It appears now that an appeal as a matter of right was pursued to the Court of Appeals and, upon argument of the appeal there, a question was raised as to whether the matter was appealable as a matter of right or that permission from the Appellate Division was required. It was indicated by the Chief Judge that an appeal did not lie as of right and that the order appealed from did not finally determine the action within the meaning of the Constitution and the question of appealability as of right was controlled by its recent decision in the case of Angelo v. Spider Staging Sales Co. (29 N Y 2d 671). Had this court not thought that an appeal lay as a matter of right, it would have granted permission to appeal on the original application. Therefore, upon renewal, the motion for leave to appeal to the Court of Appeals made upon the instant application is granted and the following question certified: “Was the order of the Supreme Court, as affirmed by this Court, properly made? ”. Concur — McGivern, J. P., Markewich, Kupferman, Tilzer and Eager, JJ.